Exhibit 10.2

 



 

PARADISE, INC.

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is dated as of ______________,
2019 by and between Paradise, Inc., a corporation organized under the laws of
the State of Florida (the “Corporation”), and [INSERT NAME OF DIRECTOR OR
OFFICER] (the “Indemnitee”).

 

 

W I T N E S S E T H:

 

WHEREAS, the substantial increase in corporate litigation subjects directors and
officers of corporations and others to expensive litigation risks at the same
time that the availability of competent and qualified directors, officers,
employees, consultants, advisers and agents has been greatly reduced, and the
coverage offered by directors’ and officers’ liability insurance has been
severely limited;

 

WHEREAS, the Articles of Incorporation of the Corporation, as amended (the
“Articles of Incorporation”) and the Bylaws of the Corporation (the “Bylaws”)
require the Corporation to indemnify and advance Expenses (as hereinafter
defined) to its directors and officers, and the Indemnitee has been serving and
continues to serve as a director or officer of the Corporation in part in
reliance on such Articles of Incorporation and Bylaws;

 

WHEREAS, in recognition of the Indemnitee’s need for substantial protection
against personal liability in connection with the Indemnitee’s continued service
to the Corporation, and to provide Indemnitee with specific contractual
assurance that the protection promised by the Articles of Incorporation and
Bylaws will be available to the Indemnitee (regardless of, among other things,
any amendment to or revocation of such or any change in the composition of the
Corporation’s Board of Directors or business combination transaction relating to
the Corporation), the Corporation wishes to provide in this Agreement for the
indemnification of, and the advancing of Expenses to, the Indemnitee to the
fullest extent permitted by law and as set forth in this Agreement, and, to the
extent insurance is maintained, for the continued coverage of the Indemnitee
under the Corporation’s directors’ and officers’ liability insurance policies;
and

 

WHEREAS, this Agreement is a supplement to and in furtherance of the
indemnification provided by the Articles of Incorporation, the Bylaws, any
resolutions adopted pursuant thereto and any insurance policies, and shall not
be deemed a substitute therefor, nor to diminish or abrogate any rights of the
Indemnitee thereunder.

 

NOW, THEREFORE, in consideration of the Indemnitee’s service or continued
service to the Corporation as a director and/or officer of the Corporation and
the mutual promises and covenants contained herein, and for other good and
valuable consideration, receipt of which is hereby acknowledged, the Corporation
and the Indemnitee, intending to be legally bound, agree as follows:

 

Section 1. Mandatory Indemnification In Proceedings Other Than Those By Or In
The Right Of The Corporation. Subject to Section 4 hereof, the Corporation shall
indemnify and hold harmless the Indemnitee (and the heirs, executors,
administrators and estate of the Indemnitee) from and against any and all
claims, damages, expenses (including attorneys’ fees and expenses), judgments,
penalties, fines (including excise taxes assessed with respect to an employee
benefit plan), settlements, and all other liabilities incurred or paid by the
Indemnitee (collectively, “Expenses”) in connection with the investigation,
defense, prosecution, settlement or appeal of any threatened, pending or
completed action, suit or proceeding of any nature, including an appellate
action of any kind, whether civil, criminal, administrative, investigative or
legislative (a “Proceeding”) (other than an action by or in the right of the
Corporation) and to which the Indemnitee was or is a party, is threatened to be
made a party, or otherwise becomes involved in, by reason of the fact that the
Indemnitee is or was, or has or had agreed to serve as, an officer, director,
shareholder, employee, consultant, adviser or agent of the Corporation, or is or
was serving at the request of the Corporation as an officer, director, partner,
member, manager, trustee, fiduciary, employee, adviser or agent of another
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or other enterprise, entity or association of any kind or
nature (collectively, “Another Enterprise”), or by reason of anything done or
not done by the Indemnitee in any such capacity or capacities, provided,
however, that the Indemnitee acted in good faith and in a manner the Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Corporation, and, with respect to any criminal action or Proceeding, had no
reasonable cause to believe the Indemnitee’s conduct was unlawful.

 



 1

 

 

 

Section 2. Mandatory Indemnification In Proceedings By Or In The Right Of The
Corporation. Subject to Section 4 hereof, the Corporation shall indemnify and
hold harmless the Indemnitee (and the heirs, executors, administrators and
estate of the Indemnitee) from and against any and all Expenses and amounts paid
in settlement actually and reasonably incurred or paid by the Indemnitee in
connection with the investigation, defense, prosecution, settlement or appeal of
any Proceeding by or in the right of the Corporation to procure a judgment in
its favor, whether civil, criminal, administrative, investigative or
legislative, and to which the Indemnitee was or is a party, is threatened to be
made a party, or otherwise becomes involved in, by reason of the fact that the
Indemnitee is or was, or has or had agreed to serve as, an officer, director,
shareholder, employee, consultant, adviser or agent of the Corporation, or is or
was serving at the request of the Corporation as an officer, director, partner,
member, manager, trustee, fiduciary, employee, adviser or agent of Another
Enterprise, or by reason of anything done or not done by the Indemnitee in any
such capacity or capacities, provided that (i) the Indemnitee acted in good
faith and in a manner the Indemnitee reasonably believed to be in or not opposed
to the best interests of the Corporation and (ii) no indemnification shall be
made under this Section 2 in respect of any claim, issue or matter as to which
the Indemnitee shall have been adjudged to be liable unless, and only to the
extent that, the court in which such Proceeding was brought (or any other court
of competent jurisdiction) shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case, the
Indemnitee is fairly and reasonably entitled to indemnity for such Expenses
which such court shall deem proper.

 

Section 3. Mandatory Indemnification for Expenses as a Witness. Subject to
Section 4 hereof, the Corporation shall indemnify and hold harmless the
Indemnitee (and the heirs, executors, administrators and estate of the
Indemnitee) against Expenses incurred or paid by the Indemnitee as a result of
providing, or preparing to provide, testimony, or responding to discovery
requests, in connection with any Proceeding, whether civil, criminal,
administrative, investigative or legislative (including but not limited to any
action or suit by or in the right of the Corporation to procure judgment in its
favor), regardless of whether the Indemnitee is a party to the Proceeding, by
reason of the fact that the Indemnitee is or was, or had agreed to serve as, an
officer, director, shareholder, employee, consultant, adviser or agent of the
Corporation, or is or was serving, or had agreed to serve, at the request of the
Corporation, as an officer, director, partner, member, manager, trustee,
fiduciary, employee, adviser or agent of Another Enterprise.

 

Section 4. Authorization of Indemnification.

 

4.1 Authorization of Indemnification and Reasonableness of Expenses. To obtain
indemnification under this Agreement, a claimant shall submit to the Corporation
a written request, including therein or therewith such documentation and
information as is reasonably available to the claimant and is reasonably
necessary to determine whether and to what extent the claimant is entitled to
indemnification. Upon written request by a claimant for indemnification, a
determination with respect to the claimant’s entitlement to indemnification
under Section 1, Section 2 and Section 3 hereof (unless ordered by a court)
shall be made by the Corporation only as authorized in the specific case upon a
determination (the “Determination”) that indemnification of the Indemnitee is
proper in the circumstances because the Indemnitee has met the applicable
requirements set forth in Section 1, Section 2 and Section 3 hereof, as the case
may be. Subject to Section 5.5, Section 5.6, Section 5.8 and Section 8 of this
Agreement, the Determination and the evaluation and finding as to the
reasonableness of Expenses incurred by the Indemnitee shall be made in the
following order of preference:

 

(a) first, by the Corporation’s Board of Directors (the “Board”) by majority
vote of a quorum consisting of directors who are not and were not named parties
to the Proceeding in respect of which indemnification is sought by the claimant
(“Disinterested Directors”); or

 

(b) next, if such a quorum of Disinterested Directors cannot be obtained, by
majority vote of a committee duly designated by the Board (in which all
directors, whether or not Disinterested Directors, may participate) consisting
solely of two or more Disinterested Directors; or

  

 2

 

 



(c) next, if such a committee cannot be designated, by any Independent Legal
Counsel (as hereinafter defined) selected by the Board prescribed in (a) above
or by the committee of the Board prescribed in (b) above, in a written opinion
to the Board, a copy of which shall be delivered to the claimant; or if a quorum
of the Board cannot be obtained for (a) above and the committee cannot be
designated under (b) above, selected by majority vote of the full Board (in
which directors who are parties may participate); in any event, the Board shall
give written notice to Indemnitee advising him or her of the identity of the
Independent Legal Counsel so selected; or

 

(d) next, if such Independent Legal Counsel determination cannot be obtained, by
majority vote of a quorum consisting of shareholders who are not parties to such
Proceeding, or if no such quorum is obtainable, by a majority vote of
shareholders who are not parties to the Proceeding.

 

If the Determination is made by Independent Legal Counsel, the decision as to
the reasonableness of Expenses shall also be made by Independent Legal Counsel.
All Expenses shall be considered reasonable for purposes of this Agreement if
the finding contemplated by this Section 4.1 is not made within the prescribed
time. The finding required by this Section 4.1 may be made in advance of the
payment (or incurring) of the Expenses for which indemnification or
reimbursement is sought.

 

4.2 No Presumptions. The termination of any Proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that the Indemnitee did not act in
good faith and in a manner that the Indemnitee reasonably believed to be in or
not opposed to the best interests of the Corporation, and with respect to any
criminal action or Proceeding, had reasonable cause to believe that the
Indemnitee’s conduct was unlawful.

 

4.3 Benefit Plan Conduct. The Indemnitee’s conduct with respect to an employee
benefit plan for a purpose the Indemnitee reasonably believed to be in the best
interests of the participants in and beneficiaries of the plan shall be deemed
to be conduct that the Indemnitee reasonably believed to be not opposed to the
best interests of the Corporation.

 

4.4 Reliance as Safe Harbor. For purposes of any Determination hereunder, the
Indemnitee shall be deemed to have acted in good faith and in a manner the
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Corporation, or, with respect to any criminal Proceeding, to have had no
reasonable cause to believe the Indemnitee’s conduct was unlawful, if the
Indemnitee’s action is based on (i) the records or books of account of the
Corporation or Another Enterprise, including financial statements,
(ii) information supplied to the Indemnitee by the officers or agents of the
Corporation or Another Enterprise in the course of their duties, (iii) the
advice of legal counsel for the Corporation or Another Enterprise, or
(iv) information or records given or reports made to the Corporation or Another
Enterprise by an independent certified public accountant or by an appraiser or
other expert selected by the Corporation or Another Enterprise. The provisions
of this Section 4.4 shall not be deemed to be exclusive or to limit in any way
the other circumstances in which the Indemnitee may be deemed to have met the
applicable standard of conduct set forth in Section 1, Section 2 or Section 3
hereof, as the case may be.

 

4.5 Success on Merits or Otherwise. Notwithstanding any other provision of this
Agreement, to the extent that the Indemnitee has been successful on the merits
or otherwise in defense of any Proceeding described in Section 1 or Section 2
hereof, or in defense of any claim, issue or matter therein, the Indemnitee
shall be indemnified against Expenses in connection with the investigation,
defense, settlement or appeal thereof. For purposes of this Section 4.5, the
term “successful on the merits or otherwise” shall include, but not be limited
to, (i) any termination, withdrawal, or dismissal (with or without prejudice) of
any Proceeding against the Indemnitee without any express finding of liability
or guilt against the Indemnitee, (ii) the expiration of one-hundred twenty
(120) days after the making of any claim or threat of a Proceeding without the
institution of the same and without any promise or payment made to induce a
settlement, and (iii) the settlement of any Proceeding under Section 1 or
Section 2 hereof pursuant to which the Indemnitee pays less than $100,000.

 

4.6 Partial Indemnification or Reimbursement. If the Indemnitee is entitled
under any provision of this Agreement to indemnification and/or reimbursement by
the Corporation for some or a portion of the Expenses in connection with the
investigation of, defense of, settlement of, appeal of or testimony provided
with respect to any action specified in Section 1, Section 2 or Section 3
hereof, but not, however, for the total amount thereof, the Corporation shall
nevertheless indemnify and/or reimburse the Indemnitee for the portion thereof
to which the Indemnitee is entitled. The party or parties making the
Determination shall determine the portion (if less than all) of such Expenses
for which the Indemnitee is entitled to indemnification and/or reimbursement
under this Agreement.

 



 3

 

 

4.7 Limitations on Indemnification.

 

Subject to the requirements of Section 4.5, Section 4.6 and Section 8 of this
Agreement and the Florida Business Corporation Act, the Corporation shall not be
obligated to indemnify any person in connection with any Proceeding (or any part
of any Proceeding):

 

(a) for which payment has actually been made to or on behalf of such person
under any statute, insurance policy, indemnity provision, vote or otherwise,
except with respect to any excess beyond the amount paid;

 

(b) for an accounting or disgorgement of profits pursuant to Section 16(b) of
the Exchange Act, or similar provisions of federal, state or local statutory law
or common law, if such person is held liable therefor (including pursuant to any
settlement arrangements);

 

(c) for any reimbursement of the Corporation by such person of any bonus or
other incentive-based or equity-based compensation or of any profits realized by
such person from the sale of securities of the Corporation, as required in each
case under the Exchange Act (including any such reimbursements that arise from
an accounting restatement of the Corporation pursuant to Section 304 of the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or the payment to the
Corporation of profits arising from the purchase and sale by such person of
securities in violation of Section 306 of the Sarbanes-Oxley Act), if such
person is held liable therefor (including pursuant to any settlement
arrangements);

 

(d) initiated by such person against the Corporation or its directors, officers,
employees, agents or other indemnitees, unless (i) the Board of Directors
authorized the Proceeding (or the relevant part of the Proceeding) prior to its
initiation, (ii) the Corporation provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Corporation under applicable
law, (iii) the Proceeding has been brought to seek enforcement of any of the
provisions of this Agreement, (iv) otherwise required to be made under Sections
5 or 8 of this Agreement, or (v) otherwise required by applicable law; or

 

(e) if prohibited by applicable law; provided, however, that if any provision or
provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever: (1) the validity, legality and
enforceability of the remaining provisions of this Agreement (including, without
limitation, each portion of any paragraph or clause containing any such
provision held to be invalid, illegal or unenforceable, that is not itself held
to be invalid, illegal or unenforceable) shall not in any way be affected or
impaired thereby; and (2) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each such portion of any paragraph or
clause containing any such provision held to be invalid, illegal or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held to be invalid, illegal or unenforceable.

 

Section 5. Procedures For Determination Of Whether Standards Have Been
Satisfied.

 

5.1 Costs of Determination; Costs of Enforcement. All costs of making the
Determination shall be borne solely by the Corporation, including, but not
limited to, the costs of legal counsel, proxy solicitations and judicial
determinations. The Corporation shall also be solely responsible for paying
(i) all reasonable Expenses incurred by the Indemnitee to enforce this
Agreement, including, but not limited to, the Expenses incurred by the
Indemnitee, including the Expenses incurred in connection with any lawsuit filed
against the Corporation, to obtain court-ordered indemnification pursuant to
Section 8 hereof regardless of the outcome of any such application or
Proceeding, and (ii) all costs of defending any suits or Proceedings challenging
payments to the Indemnitee under this Agreement.

 

5.2 Timing of the Determination. The Corporation shall use its best efforts to
make the Determination contemplated by Section 4 hereof promptly. In addition,
the Corporation agrees:

 



 4

 

 

(a) if the Determination is to be made by the Board or a committee thereof, such
Determination shall be made not later than fifteen (15) business days after a
written request for a Determination (a “Request”) is delivered to the
Corporation by the Indemnitee;

 

(b) if the Determination is to be made by Independent Legal Counsel, such
Determination shall be made not later than thirty (30) days after a Request is
delivered to the Corporation by the Indemnitee; and

 

(c) if the Determination is to be made by the shareholders of the Corporation,
such Determination shall be made not later than ninety (90) days after a Request
is delivered to the Corporation by the Indemnitee.

 

The failure to make a Determination within the above-specified time period shall
constitute a Determination approving full indemnification or reimbursement of
the Indemnitee. Notwithstanding anything herein to the contrary, a Determination
may be made in advance of (i) the Indemnitee’s payment (or incurring) of
Expenses with respect to which indemnification or reimbursement is sought,
and/or (ii) final disposition of the action, suit or Proceeding with respect to
which indemnification or reimbursement is sought.

 

5.3 Non-attribution of Actions of any Indemnitee to any Other Indemnitee. For
purposes of determining whether the Indemnitee is entitled to indemnification or
advancement of Expenses by the Corporation pursuant to this Agreement or
otherwise, the actions or inactions of any other indemnitee or group of
indemnitees shall not be attributed to the Indemnitee.

 

5.4 Payment of Indemnified Amount. Immediately following a Determination that
the Indemnitee has met the applicable requirements set forth in Section 1,
Section 2 or Section 3 hereof, as the case may be, and the finding of
reasonableness of Expenses contemplated by Section 4.1 hereof, or the passage of
time prescribed for making such Determination(s), the Corporation shall pay to
the Indemnitee in cash the amount to which the Indemnitee is entitled to be
indemnified and/or reimbursed, as the case may be, without further authorization
or action by the Board; provided, however, that the Expenses for which
indemnification or reimbursement is sought have actually been incurred by the
Indemnitee.

 

5.5 Shareholder Vote on Determination. In connection with each meeting at which
a shareholder Determination will be made, the Corporation shall solicit proxies
that expressly include a proposal to indemnify or reimburse the Indemnitee. The
Corporation’s proxy statement, if any, relating to the proposal to indemnify or
reimburse the Indemnitee shall not include a recommendation against
indemnification or reimbursement unless the failure to include such a
recommendation would violate applicable laws in the reasonable determination of
the Corporation’s counsel.

 

5.6 Fees of Independent Legal Counsel; Objections to Selection of Independent
Legal Counsel.

 

(a) The fees and Expenses incurred by counsel in making any Determination
(including Determinations pursuant to Section 5.7 or 5.8 hereof) shall be borne
solely by the Corporation regardless of the results of any Determination and, if
requested by counsel, the Corporation shall give such counsel an appropriate
written agreement with respect to the payment of their fees and Expenses and
such other matters as may be reasonably requested by counsel.

 

(b) Indemnitee or the Corporation, as the case may be, may, within 10 days after
the written notice of selection of Independent Legal Counsel shall have been
given to the other party pursuant to Section 4.1(c) or Section 5.8 hereof, as
the case may be, deliver to the Corporation or to Indemnitee, as the case may
be, a written objection to such selection; provided, however, that such
objection may be asserted only on the ground that the Independent Legal Counsel
so selected does not meet the requirements of “Independent Legal Counsel” as
defined in Section 14.1(b) hereof, and the objection shall set forth with
particularity the factual basis of such assertion. Absent a proper and timely
objection, the person so selected shall act as Independent Legal Counsel. If
such written objection is so made and substantiated, the Independent Legal
Counsel so selected may not serve as Independent Legal Counsel unless and until
such objection is withdrawn or a court has determined that such objection is
without merit. If, within 20 days after submission by Indemnitee of a written
request for indemnification pursuant to Section 4.1 hereof, no Independent Legal
Counsel shall have been selected and not objected to, either the Corporation or
Indemnitee may petition a court of competent jurisdiction for resolution of any
objection which shall have been made by the Corporation or Indemnitee to the
other’s selection of Independent Legal Counsel and/or for the appointment as
Independent Legal Counsel of a person selected by the court or by such other
person as the court shall designate, and the person with respect to whom all
objections are so resolved or the person so appointed shall act as Independent
Legal Counsel. Upon the due commencement of any judicial proceeding or
arbitration pursuant to Section 8 of this Agreement, Independent Legal Counsel
shall be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).

 



 5

 

 

5.7 Right of Indemnitee to Appeal an Adverse Determination by Board. If a
Determination is made by the Board or a committee thereof that the Indemnitee
did not meet the standard of conduct set forth in Section 1, Section 2 or
Section 3 hereof, upon the written request of the Indemnitee and the
Indemnitee’s delivery of $500 to the Corporation, the Corporation shall cause a
new Determination to be made by the Corporation’s shareholders at the next
regular or special meeting of shareholders. Subject to Section 8 hereof, such
Determination by the Corporation’s shareholders shall be binding and conclusive
for all purposes of this Agreement.

 

5.8 Change of Control Implications. If, at any time subsequent to the date of
this Agreement, Continuing Directors (as hereinafter defined) do not constitute
a majority of the members of the Board, or there is otherwise a change in
control of the Corporation (as contemplated by Item 403(c) of Regulation S-K or
any successor regulation), then upon the request of the Indemnitee, the
Corporation shall cause the Determination required by Section 4 hereof to be
made by Independent Legal Counsel selected by the Indemnitee, and Indemnitee
shall give written notice to the Corporation advising it of the identity of the
Independent Legal Counsel so selected.

 

5.9 Access by Indemnitee to Determination. The Corporation shall afford to the
Indemnitee and the Indemnitee’s representatives ample opportunity to present
evidence of the facts upon which the Indemnitee relies for indemnification or
reimbursement, together with other information relating to any requested
Determination. The Corporation shall also afford the Indemnitee the reasonable
opportunity to include such evidence and information in any Corporation proxy
statement relating to a shareholder Determination provided that the inclusion of
such information does not violate applicable laws in the reasonable
determination of the Corporation’s counsel.

 

5.10 Judicial Determinations in Derivative Suits. In each action or suit
described in Section 2 hereof, the Corporation shall cause its counsel to use
its best efforts to obtain from the court in which such action or suit was
brought (i) an express adjudication whether the Indemnitee is liable for
negligence or misconduct in the performance of the Indemnitee’s duty to the
Corporation, and, if the Indemnitee is so liable, (ii) a determination whether
and to what extent, despite the adjudication of liability but in view of all the
circumstances of the case (including this Agreement), the Indemnitee is fairly
and reasonably entitled to indemnification.

 

Section 6. Scope of Indemnity. The actions, suits and Proceedings described in
Sections 1 and 2 hereof shall include, for purposes of this Agreement, any
actions that involve, directly or indirectly, activities of the Indemnitee both
in the Indemnitee’s capacities as a Corporation director, officer, adviser or
agent, as applicable, and actions, suits or Proceedings also taken in another
capacity while serving as a director, officer, adviser or agent, as applicable,
including, but not limited to, actions, suits or Proceedings involving
(i) compensation paid to the Indemnitee by the Corporation, (ii) activities by
the Indemnitee on behalf of the Corporation, including actions in which the
Indemnitee is a plaintiff, (iii) actions alleging a misappropriation of a
“corporate opportunity,” (iv) responses to a takeover attempt or threatened
takeover attempt of the Corporation, (v) transactions by the Indemnitee in
Corporation securities, and (vi) the Indemnitee’s preparation for and appearance
(or potential appearance) as a witness in any Proceeding relating, directly or
indirectly, to the Corporation. In addition, the Corporation agrees that, for
purposes of this Agreement, all services performed by the Indemnitee on behalf
of, in connection with or related to any subsidiary of the Corporation, any
employee benefit plan established for the benefit of employees of the
Corporation or any subsidiary, any corporation or partnership or other entity in
which the Corporation or any subsidiary has a 5% ownership interest, or any
other affiliate, shall be deemed to be at the request of the Corporation.

 



 6

 



 

Section 7. Advance For Expenses.

 

7.1 Mandatory Advance. Expenses incurred by or on behalf of the Indemnitee in
connection with investigating, defending, settling or appealing any Proceeding
described in Section 1 or Section 2 hereof shall be paid by the Corporation in
advance of the final disposition of such Proceeding. Except as provided in the
following sentence, the Corporation shall promptly pay the amount of such
Expenses to the Indemnitee, but in no event later than ten (10) calendar days
following the Indemnitee’s delivery to the Corporation of a written request for
an advance pursuant to this Section 7, together with a reasonable accounting of
such Expenses. The right to advancement of Expenses shall not apply to (i) any
action, suit or proceeding against an officer, director or other agent of the
Corporation brought by the Corporation and approved by a majority of the
authorized members of the Board which alleges willful misappropriation of
corporate assets by such officer, director or other agent, wrongful disclosure
of confidential information, or any other willful and deliberate breach in bad
faith of such officer’s, director’s or other agent’s duty to the Corporation or
its shareholders, or (ii) any claim for which indemnification is excluded
pursuant to this Agreement, but shall apply to any Proceeding referenced in
Section 4.7(b) or Section 4.7(c) of this Agreement prior to a determination that
the person is not entitled to be indemnified by the Corporation.

 

7.2 Undertaking to Repay. The Indemnitee hereby undertakes and agrees to repay
to the Corporation any advances made pursuant to this Section 7 if and to the
extent that it shall ultimately be determined (in accordance with Section 4
hereof or by final judicial determination from which there is no further right
to appeal, as applicable) that the Indemnitee is not entitled to be indemnified
by the Corporation for such amounts.

 

7.3 Miscellaneous. The Corporation shall make the advances contemplated by this
Section 7 regardless of the Indemnitee’s financial ability to make repayment,
and regardless of whether indemnification of the Indemnitee by the Corporation
will ultimately be required. Any advances pursuant to this Section 7 shall be
unsecured and interest-free. Except as set forth in this Section 7, the
Corporation shall not impose on the Indemnitee additional conditions to
advancement of Expenses or require from the Indemnitee additional undertakings
regarding repayment. Advancements shall include any and all reasonable Expenses
incurred pursuing an action to enforce the Indemnitee’s right of advancement,
including Expenses incurred preparing and forwarding statements to the
Corporation to support the advancements claimed.

 

Section 8. Court-Ordered Indemnification.

 

8.1 Regardless of whether the Indemnitee has met the standards of conduct set
forth in Section 1, Section 2 or Section 3 hereof, as the case may be, and
notwithstanding the presence or absence of any Determination as to whether such
standards have been satisfied, the Indemnitee may apply for indemnification or
advancement of Expenses or both to the court conducting any Proceeding to which
the Indemnitee is a party or to any other court of competent jurisdiction. On
receipt of an application, the court, after giving any notice the court
considers necessary, may order indemnification (and/or advancement) if it
determines the Indemnitee is fairly and reasonably entitled to indemnification
(and/or reimbursement) in view of all the relevant circumstances (including this
Agreement).

 

8.2 The right to indemnification and advances as provided by this Agreement
shall be enforceable by the Indemnitee in an action in any court of competent
jurisdiction. In such an action, the Corporation shall, to the fullest extent
not prohibited by law, have the burden of proving that the claimant is not
entitled to the requested indemnification or advancement of Expenses. It shall
be a defense to any such action that, under Florida Law, the claimant has not
met the standard of conduct which makes it permissible for the Corporation to
indemnify the claimant for the amount claimed or that the claimant is not
entitled to the requested advancement of Expenses, but (except where the
required Undertaking, if any, has not been tendered to the Corporation) the
burden of proving such defense shall be on the Corporation. Neither the failure
of the Corporation (including its Board, Independent Legal Counsel or
shareholders) to have made a Determination prior to the commencement of such an
action that indemnification is proper in the circumstances because the
Indemnitee has met the applicable standard of conduct under Florida law, nor an
actual Determination by the Corporation (including its Board, Independent Legal
Counsel or shareholders) that the Indemnitee has not met such applicable
standard of conduct, shall be a defense to such an action or create a
presumption that Indemnitee has not met the applicable standard of conduct.

 



 7

 

 

8.3 The Indemnitee’s Expenses reasonably incurred in connection with
establishing the Indemnitee’s right to indemnification, in whole or in part, in
connection with any Proceeding shall also be indemnified by the Corporation.

 

Section 9. Covenant Not To Sue, Limitation of Actions and Release of Claims. No
legal action shall be brought and no cause of action shall be asserted by or on
behalf of the Corporation (or any of its subsidiaries) against the Indemnitee,
the Indemnitee’s spouse, heirs, executors, personal representatives,
administrators and estate after the expiration of two years from the date the
Indemnitee ceases (for any reason) to serve as either an officer, director,
adviser or agent of the Corporation, and any claim or cause of action of the
Corporation (or any of its subsidiaries) shall be extinguished and deemed
released unless asserted by filing of a legal action within such two-year
period.

 

Section 10. Indemnification of Indemnitee’s Estate. Notwithstanding any other
provision of this Agreement, if the Indemnitee is deceased, and indemnification
of the Indemnitee would be permitted and/or required under this Agreement, the
Corporation shall indemnify and hold harmless the Indemnitee’s estate, spouse,
heirs, administrators, personal representatives and executors (collectively, the
“Indemnitee’s Estate”) against, and the Corporation shall assume, any and all
claims, damages, Expenses (including attorneys’ fees), penalties, judgments,
fines and amounts paid in settlement actually incurred by the Indemnitee or the
Indemnitee’s Estate in connection with the investigation, defense, settlement or
appeal of any action described in Section 1 or Section 2 hereof. The Expenses of
the Indemnitee’s Estate shall be advanced pursuant to Section 7 to the same
extent that the Indemnitee would have been entitled to advancement of Expenses
had Indemnitee not been deceased.

 

Section 11. Noninterference. The Corporation shall not seek or agree to any
order of any court or other governmental authority that would prohibit or
otherwise interfere, and shall not take or fail to take any other action if such
action or failure would reasonably be expected to have the effect of prohibiting
or otherwise interfering, with the performance of the Corporation’s
indemnification, advancement of Expenses or other obligations under this
Agreement.

 

Section 12. Maintenance of D&O Insurance.

 

12.1 The Corporation represents that it presently has in force and effect
directors’ and officers’ liability insurance (“D&O Insurance”) coverage under
one or more policies with Argonaut Insurance Company (the “Insurance Policies”).

 

12.2 The Corporation shall, from time to time, make the good faith determination
whether or not it is practicable for the Corporation to obtain and maintain a
policy or policies of insurance with reputable insurance companies providing the
officers and directors of the Corporation with coverage for Expenses from
wrongful acts, or to ensure the Corporation’s performance of its indemnification
obligations under this Agreement. Among other considerations, the Corporation
will weigh the costs of obtaining such insurance coverage against the protection
afforded by such coverage.

 

12.3 In all policies of D&O Insurance, the Indemnitee shall be named as an
insured in such a manner as to provide the Indemnitee the same rights and
benefits as are accorded to the most favorably insured of the Corporation’s
directors, if the Indemnitee is a director; or as are accorded to the most
favorably insured of the Corporation’s officers, if the Indemnitee is not a
director of the Corporation but is an officer; or as are accorded to the most
favorably insured of the Corporation’s key employees, if the Indemnitee is not
an officer or director but is a key employee.

 

12.4 Notwithstanding the foregoing, the Corporation shall have no obligation to
obtain or maintain D&O Insurance coverage. All decisions as to whether and to
what extent the Corporation maintains D&O Insurance shall be made by the Board
in its sole and absolute discretion.

 

12.5 Promptly after (i) learning of facts and circumstances which may give rise
to a Proceeding, the Corporation shall notify its D&O Insurance carriers, if
such notice is required by the applicable insurance policies, and any other
insurance carrier providing applicable insurance coverage to the Corporation, of
such facts and circumstances, or (ii) receiving notice of a Proceeding, whether
from the Indemnitee, or otherwise, the Corporation shall give prompt notice to
its D&O Insurance carriers, and any other insurance carriers providing
applicable insurance coverage to the Corporation, in accordance with the
requirements of the respective insurance policies. The Corporation shall,
thereafter, take all appropriate action to cause such insurance carriers to pay
on behalf of the Indemnitee, all Expenses incurred or to be incurred, and
liability incurred, by the Indemnitee with respect to such Proceeding, in
accordance with the terms of the applicable insurance policies.

 



 8

 

 

Section 13. Additional Indemnification Rights.

 

13.1 Notwithstanding any other provision of this Agreement, the Corporation
hereby agrees to indemnify the Indemnitee to the fullest extent permitted by
applicable law, notwithstanding that such indemnification is not specifically
authorized by the other provisions of this Agreement, the Articles of
Incorporation, the Bylaws or by statute.

 

13.2 To the extent that a change in applicable law (whether by statute or
judicial decision), permits greater indemnification than would be afforded
currently under the Articles of Incorporation, the Bylaws and this Agreement, it
is the intent of the parties hereto that the Indemnitee shall enjoy by this
Agreement the greater benefit so afforded by such change.

 

13.3 In the event of any change in any applicable law, statute or rule which
narrows the right of a Florida corporation to indemnify a member of its board of
directors or an officer, such changes, to the extent not otherwise required by
such law, statute or rule to be applied to this Agreement, shall have no effect
on this Agreement or the parties’ rights and obligations hereunder.

 

Section 14. Miscellaneous.

 

14.1 Certain Definitions.

 

a) The term “Expenses” shall be broadly construed and shall include, without
limitation, all direct and indirect losses, liabilities, expenses, including
fees and expenses of attorneys, fees and expenses of accountants, fees and
expenses of public relations consultants and other advisors, court costs,
transcript costs, fees and expenses of experts, witness fees and expenses,
travel expenses, printing and binding costs, telephone charges, delivery service
fees, the premium, security for, and other costs relating to any bond (including
cost bonds, appraisal bonds, or their equivalents), judgments, fines (including
excise taxes assessed on a person with respect to an employee benefit plan) and
amounts paid in settlement and all other disbursements or expenses of the types
customarily incurred in connection with (i) the investigation, prosecution,
defense, appeal or settlement of a Proceeding, (ii) serving as an actual or
prospective witness, or preparing to be a witness in a Proceeding, or other
participation in, or other preparation for, any Proceeding, (iii) any voluntary
or required interviews or depositions related to a Proceeding, and
(iv) responding to, or objecting to, a request to provide discovery in any
Proceeding. Expenses shall also include any federal, state, local and foreign
taxes imposed on such person as a result of the actual or deemed receipt of any
payments under this Agreement.

 

b) The term “Independent Legal Counsel” means a law firm, a member of a law
firm, or an independent practitioner, that is experienced in matters of
corporation law and shall include any person who, under the applicable standards
of professional conduct then prevailing, would not have a conflict of interest
in representing either the corporation or the claimant in an action to determine
the claimant’s rights under this Agreement.

 

c) The term “Proceeding” shall be broadly construed and shall include, without
limitation, the investigation, preparation, prosecution, defense, settlement,
arbitration and appeal of, and the giving of testimony in, any threatened,
pending or completed action, suit, investigation, inquiry, hearing, arbitration,
other alternative dispute mechanism or any other proceeding, whether civil,
criminal, administrative, investigative or otherwise and whether formal or
informal, including, without limitation, actions by or in the right of the
Corporation, a class of its security holders or otherwise.

 

14.2 Notice Provision. Any notice, payment, demand, request or other
communication required or permitted to be delivered or given by the provisions
of this Agreement shall be deemed to have been effectively delivered or given
and received (i) on the date personally delivered to the respective party to
whom it is directed, or by facsimile or e-mail, upon confirmation of receipt,
(ii) five (5) business days after the date it is sent by domestic registered or
certified mail, with postage and charges prepaid, or (iii) on the first business
day following the date of dispatch if delivered by a recognized next-day courier
service, and addressed to the parties at their addresses as set forth in the
Corporation’s books and records.

 



 9

 

 

14.3 Entire Agreement. Except for the Corporation’s Articles of Incorporation,
Bylaws and any insurance policies in effect, this Agreement constitutes the
entire understanding of the parties and supersedes all prior understandings,
whether written or oral, including any and all prior indemnification agreements,
between the parties with respect to the subject matter of this Agreement.

 

14.4 Non-Exclusivity. The rights of indemnification and advancement of Expenses
provided to the Indemnitee in this Agreement shall be in addition to any rights
to which the Indemnitee may otherwise be entitled under the Corporation’s
Articles of Incorporation or Bylaws or any statute, agreement, vote of
shareholders, insurance policy or otherwise, and shall not limit in any way any
right the Corporation may have to create additional or independent or
supplementary indemnity obligations for the benefit of the Indemnitee.

 

14.5 Severability of Provisions. If any provision of this Agreement is held to
be illegal, invalid, or unenforceable under present or future laws effective
during the term of this Agreement, such provision shall be fully severable; this
Agreement shall be construed and enforced as if such illegal, invalid, or
unenforceable provision had never comprised a part of this Agreement; and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid, or unenforceable provision or by
its severance from this Agreement. Furthermore, in lieu of each such illegal,
invalid, or unenforceable provision there shall be added automatically as a part
of this Agreement a provision as similar in terms to such illegal, invalid, or
unenforceable provision as may be possible and be legal, valid, and enforceable.

 

14.6 Saving Clause. If this Agreement or any portion hereof shall be invalidated
on any ground by any court of competent jurisdiction, the Corporation shall
nevertheless indemnify Indemnitee as to Expenses with respect to any Proceeding
to the fullest extent permitted by any applicable portion of this Agreement that
shall not have been invalidated or by any applicable law. Furthermore, if this
Agreement shall be invalidated in its entirety on any ground, then the
Corporation shall nevertheless indemnify the Indemnitee to the fullest extent
permitted by the Articles of Incorporation, the Bylaws and any applicable law.

 

14.7 Cooperation and Intent. The Corporation shall cooperate in good faith with
the Indemnitee and use its best efforts to ensure that the Indemnitee is
indemnified and/or reimbursed for liabilities described herein to the fullest
extent permitted by law.

 

14.8 Security. To the fullest extent permitted by applicable law, the
Corporation may from time to time, but shall not be required to, provide such
insurance, collateral, letters of credit or other security devices as its Board
may deem appropriate to support or secure the Corporation’s obligations under
this Agreement.

 

14.9 Conflict With Governing Documents. To the fullest extent permitted by
applicable law, in the event of a conflict between the terms of this Agreement
and the terms of the Corporation’s Articles of Incorporation or Bylaws, the
terms of this Agreement shall prevail.

 

14.10 Applicable Law. This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be exclusively
governed by, and construed and interpreted in accordance with, the internal laws
of the State of Florida, without giving effect to principles of conflicts of law
(whether of the State of Florida or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Florida.

 

14.11 Consent to Jurisdiction and Venue. The Corporation and Indemnitee hereby
irrevocably and unconditionally (i) agree that any action or Proceeding arising
out of or in connection with this Agreement shall be brought only in the Circuit
Courts of the State of Florida located in the Thirteenth Judicial Circuit of
Florida (the “Florida Court”), and not in any other state or federal court in
the United States of America or any court in any other country, (ii) consent to
submit to the exclusive jurisdiction of the Florida Court for purposes of any
action or Proceeding arising out of or in connection with this Agreement,
(iii) waive any objection to the laying of venue of any such action or
Proceeding in the Florida Court, and (iv) waive, and agree not to plead or to
make, any claim that any such action or Proceeding brought in the Florida Court
has been brought in an improper or inconvenient forum.

 



 10

 

 

14.12 Amendment. No amendment, modification or alteration of the terms of this
Agreement shall be binding unless in writing, dated subsequent to the date of
this Agreement, and executed by the parties.

 

14.13 Waiver. No failure or delay of either party in exercising any right or
remedy hereunder shall operate as a waiver thereof, and no single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such right or power, or any course of conduct, preclude any
other or further exercise thereof or the exercise of any other right or power.

 

14.14 Binding Effect. The obligations of the Corporation to the Indemnitee
hereunder shall survive and continue as to the Indemnitee even if the Indemnitee
ceases to be a director, officer, employee, adviser and/or agent of the
Corporation. Each and all of the covenants, terms and provisions of this
Agreement shall be binding upon and inure to the benefit of the successors and
assigns of the Corporation and, upon the death of the Indemnitee, to the benefit
of the estate, heirs, executors, administrators and personal representatives of
the Indemnitee. The Corporation shall require any entity that may acquire the
Corporation, whether by merger, purchase of its stock, or otherwise, to
expressly agree to be bound by the terms of and perform this Agreement in the
same manner and to the same extent that the Corporation would be required to
perform this Agreement as if no succession had taken place.

 

14.15 Execution in Counterparts. This Agreement and any amendment may be
executed simultaneously or in counterparts, each of which together shall
constitute one and the same instrument. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument. In the event that any signature to
this Agreement is delivered by facsimile transmission or by e-mail delivery of a
portable document format (.pdf or similar format) data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

 

14.16 Headings; References; Pronouns. The section headings contained in this
Agreement are for reference purposes only and shall not effect in any way the
meaning or interpretation of this Agreement. References herein to section
numbers are to sections of this Agreement. All pronouns and any variations
thereof shall be deemed to refer to the singular or plural as appropriate.

 

14.17 Subrogation. In the event of payment under this Agreement, the Corporation
shall be subrogated to the extent of such payment to all of the rights of
recovery of the Indemnitee, who shall execute all documents required and shall
do all acts that may be necessary to secure such rights and to enable the
Corporation to effectively bring suit to enforce such rights.

 

14.18 Effective Date. The provisions of this Agreement shall cover claims,
actions, suits and Proceedings whether now pending or hereafter commenced and
shall be retroactive to cover acts or omissions or alleged acts or omissions
which heretofore have taken place.

 

[SIGNATURE PAGE FOLLOWS]

 

 11

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

 

EXECUTED AS OF THE DATE FIRST ABOVE WRITTEN.

 

  PARADISE, INC.         By:           Name: Randy S. Gordon       Title:
President and CEO                 THE INDEMNITEE:                   Name:      
           

 

 



[SIGNATURE PAGE – PARADISE, INC. D&O INDEMNIFICATION AGREEMENT]

 

 

 

 

 

 

